Filed 3/31/14 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 55









In the Matter of the Vacancy in Judgeship No. 8 

in the South Central Judicial District









No. 20140108









Per curiam.



[¶1]	On December 13, 2013, the Honorable Donald L. Jorgensen, District Judge in the South Central Judicial District, advised Governor Jack Dalrymple and this Court that he did not intend to seek reelection when his term expired December 31, 2014, which created a vacancy under N.D.C.C. § 27-05-02.1(2). Proceedings were held consistent with  N.D.C.C. § 27-05-02.1 and N.D. Sup. Ct. Admin. R. 7.2.  This included a Notice of Consultation posted on the Supreme Court website on January 8, 2014, and the filing of a Report of the South Central Judicial District on January 23, 2014, showing a shortage of judicial officers in the district.  On January 30, 2014, this Court issued an Order concluding that Judgeship No. 8 in the South Central Judicial District was necessary for effective judicial administration of the judicial system, and ordered that it be filled by election.  See, Vacancy in Judgeship No. 8, South Central Judicial District, 2014 ND 16, 842 N.W.2d 336. 

[¶2] 	On March 28, 2014, Governor Jack Dalrymple notified this Court that Judge Jorgensen was resigning effective July 3, 2014.   Under N.D.C.C. § 27-05-02.1(2) a new vacancy in the office of district judge is created. 

[¶3] 	The Court takes judicial notice of the information provided in January 2014 for Judgeship No. 8, and finds that consultation sufficient for the purposes contemplated under N.D.C.C. § 27-05-02.1.

[¶4]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court concludes that the office is necessary for effective judicial administration in its present location.

[¶5]	IT IS HEREBY ORDERED, that Judgeship No. 8, with chambers in Linton, in the South Central Judicial District be filled according to law.

[¶6]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Daniel J. Crothers

Lisa Fair McEvers